BRYAN SCHRODER
United States Attorney

ADAM ALEXANDER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West 7th Ave., #9, Rm. 253
Anchorage, AK 99513-7567
Phone: 907-271-2039
Email: adam.alexander@usdoj.gov

Attorneys for Plaintiff

               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,            )   No.
                                     )
                   Plaintiff,        )   COUNT 1:
                                     )   SEXUAL EXPLOITATION OF A
       v.                            )   CHILD – POSSESSION OF CHILD
                                     )   PORNOGRAPHY
DENNIS WESTON,                       )    Vio. of 18 U.S.C. §§ 2252(a)(4)(B)
                                     )   and (b)(1)
                   Defendant.        )
                                     )   CRIMINAL FORFEITURE
                                     )   ALLEGATION:
                                     )    Vio. 18 U.S.C. § 2253
                                     )
                                     )



                                INDICTMENT

      The Grand Jury charges that:
                                  COUNT 1:
                       Sexual Exploitation of a Child –
                       Possession of Child Pornography

      In or about June, 2018, within the District of Alaska, the defendant,

DENNIS WESTON, did knowingly possess a digital device, knowing that it

contained visual depictions of minors engaging in sexually explicit conduct

that had been transported using a means and facility of interstate and

foreign commerce, and which were produced using materials that had been

transported by any means including by computer.

      The depictions were produced using minors engaging in sexually

explicit conduct and the depictions were of such conduct.

      All of which is in violation of 18 U.S.C. §§ 2252(a)(4)(B) and (b)(1).

                  CRIMINAL FORFEITURE ALLEGATION:

      Upon conviction for violating Title 18, U.S.C., §§ 2252(a)(2) and

(a)(4)(B), as alleged in this Indictment, defendant DENNIS WESTON, shall

forfeit to the United States, pursuant to Title 18, U.S.C., § 2253, his interest

in any and all matter which contains visual depictions produced, transported,

mailed, shipped, or received in violation thereof; any property constituting or

traceable to gross profits or other proceeds the defendant obtained as a result

of the aforementioned violation; and any and all property used or intended to

be used to commit and to promote the commission of the aforementioned




                                   Page 2 of 3
violation, including but not limited to the following: (1) Dell Inspiron laptop

serial 7415XMI..

      All pursuant to Title 18, U.S.C., § 2253 and Rule 32.2(a) of the Federal

Rules of Criminal Procedure.

      A TRUE BILL.


                                           s/ Grand Jury Foreperson
                                           GRAND JURY FOREPERSON

s/ Adam Alexander
ADAM ALEXANDER
United States of America
Assistant U.S. Attorney


s/ E. Bryan Wilson for
BRYAN SCHRODER
United States of America
United States Attorney



DATE:       10/17/18




                                   Page 3 of 3
